DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 4-28-2022. As directed, claims 1-4, and 6-20 have been amended, no claims have been newly added, and claim 5 was previously canceled. Thus, claims 1-4 and 6-20 are currently pending.

Response to Amendment
Applicant has amended each of claims 2-4, 6, 8-13, and 15-20 to address a minor informality in the preamble of each claim. The previously held claim objections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Levi Brown on 5-18-2022.

The application has been amended as follows: 
(Currently Amended) An apparatus for pelvic floor muscle trigger point therapy, the apparatus comprising: 
a wand structured to facilitate a release of one or more trigger points in a pelvic floor muscle of a patient, wherein:
the wand comprises:
a first end region at a first end,
a second end region at a second end,
a central portion extending between the first end and the second end, wherein the central portion includes:
a first central region extending between the first end region and a center of the wand, and
a second central region extending between the second end region and the center of the wand,
a first bend, 
a second bend, wherein:
the first bend is formed between the first end region and the first central region, 
the second bend is formed between the first central region and the second central region, 
the first bend has a first angle of curvature,
the second bend has a second angle of curvature that is greater than the first angle of curvature, the second angle being an obtuse angle;
the first end is configured to be vaginally insertable, and 
the second end is configured to be rectally insertable; and
a power source is in electrical communication with one or more switches to selectively control a vibration element included in the apparatus, 
a portion of the apparatus comprising (i) the first central region, (ii) the second bend, (iii) the second central region, and (iv) the second end, has a shape approximating that of a non-circular half ellipse, 
a region between the first bend and the first central portion forms a first terminal end of the non-circular half ellipse and the second end forms a second terminal end of the non-circular half ellipse, and

wherein an axis that extends along the first end towards the second end intersects the second end region.
(Currently Amended) An apparatus for pelvic floor muscle trigger point therapy, the apparatus comprising: 
a first end region at a first end suitable for vaginal insertion;
a second end region at a second end suitable for rectal insertion;
a central portion extending between the first end and the second end, the central portion comprising:  
a first central region extending between the first end region and a center of the apparatus; and
a second central region extending between the second end region and the center of the apparatus;
a first bend formed between the first end region and the first central region to facilitate the release of trigger points of pelvic floor muscles accessible via vaginal insertion of the first end; 
a second bend formed between the first end region and the second central region to facilitate the release of the trigger points of pelvic floor muscles accessible via rectal insertion, wherein the first bend has a first angle of curvature, and the second bend has a second angle of curvature that is greater than the first angle of curvature, and the first angle of curvature and the second angle of curvature are formed in a manner causing the first end to point in a first direction, and the second end to point at a second direction that intersects the first direction; and
a power source in electrical communication with one or more switches to selectively control a vibration element included in the apparatus and one or more actuators positioned within the apparatus to permit a user to selectively change the first angle of curvature of the first bend and the second angle of curvature of the second bend,
wherein a portion of the apparatus comprising (i) the first central region, (ii) the second bend, (iii) the second central region, and (iv) the second end, has a shape approximating that of a non-circular half ellipse, and wherein a region between the first bend and the first central portion forms a first terminal end of the non-circular half ellipse and the second end forms a second terminal end of the non-circular half ellipse, and 

wherein an axis that extends along the first end towards the second end intersects the second end region.
	14.	(Currently Amended) An apparatus for pelvic floor muscle trigger point therapy, the apparatus comprising:
a medical-grade silicone wand comprised of: 
a first end region at a first end suitable for vaginal insertion; 
a second end region at a second end suitable for rectal insertion; 
a central portion extending between the first end region and the second end, the first end comprising a tapered region extending between the first end region and the first end, the second end comprising a rounded edge, the central portion comprising: 
a first central region extending between the first end region and a center of the apparatus; and 
a second central region extending between the second end region and the center of the apparatus;
a first bend formed between the first end region and the first central region to facilitate a release of trigger points of pelvic floor muscles accessible via vaginal insertion of the first end;
a second bend formed between the first end region and the second central region to facilitate the release of trigger points of pelvic floor muscles accessible via rectal insertion, wherein the first bend has a first angle of curvature, and the second bend has a second angle of curvature that is greater than the first angle of curvature, and the first angle of curvature and the second angle of curvature are formed in a manner, causing the first end to point at a first direction, and the second end to point at a second direction that is not in parallel with the first direction; and
a power source in electrical communication with one or more switches to selectively control a vibration element included in the apparatus and one or more actuators positioned within the apparatus to permit a user to selectively change the first angle of curvature of the first bend and the second angle of curvature of the second bend to selectively access a puborectalis muscle and an obturator internus muscle,
wherein a portion of the apparatus, comprising (i) the first central region, (ii) the second bend, (iii) the second central region, and (iv) the second end, has a shape approximating that of a non-circular half ellipse, 
wherein a region between the first bend and the first central region forms a first terminal end of the non-circular half ellipse and the second end forms a second terminal end of the non-circular half ellipse, and
wherein an axis that extends along the first end toward the second end intersects 

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Janapol (US 2021/0022949) discloses certain aspects of independent claim 1, 7, and 14 including:
an apparatus for pelvic floor muscle trigger point therapy (paragraph 4, lines 1-15; paragraph 9, lines 1-8), comprising: 
a wand (“motorized version of the wand” depicted in Fig. 10, an annotated version is displayed below; paragraph 57, lines 1-3) structured to facilitate the release of one or more trigger points in a pelvic floor muscle of a patient, (paragraph 9, lines 1-5) wherein:
the wand (“motorized version of the wand” depicted in Fig. 10, an annotated version is displayed below; paragraph 57, lines 1-3) comprises:
a first end region at a first end (see annotated Fig. 10 below),
a second end region at a second end (see annotated Fig. 10 below),
a central portion extending between the first end (see end 6 in Fig. 10) and the second end (see end 6 in Fig. 1; see end 7 in Fig. 2), wherein the central portion (includes the first and second central regions shown in annotated Fig. 10 below) includes 
a first central region extending between the first end region and a center of the wand (see annotated Fig. 10 below), and
a second central region extending between the second end region and the center of the wand (see annotated Fig. 10 below),
a first bend (formed between the first end and the central junction 5 at the right of the wand, shown in annotated Fig. 10 below), 
a second bend (formed between the first central region and the second central region on the left side of the wand, shown in annotated Fig. 10 below), wherein:
the first bend is formed between the first end region and the first central region (formed between the first end and the central junction 5 at the middle of the wand, shown in annotated Fig. 10 below), 
the second bend is formed between the first central region and the second central region (formed between the first central region and the second central region on the left side of the wand, shown in annotated Fig. 10 below), 
the first bend has a first angle of curvature (see first bend in annotated Fig. 10),
the second bend has a second angle of curvature that is greater than the first angle of curvature (see Fig. 10, annotated version supplied below: the first bend located on the right hand side of the device has a smaller angle of curvature, i.e. closer to zero, than the second bend located on the left hand side of the wand which has as angle closer to that of a straight line, i.e. 180 degrees), the second angle being an obtuse angle (see Fig. 10, annotated version supplied below: the second bend located on the left hand side of the wand has as angle closer to that of a straight line, i.e. 180 degrees),
the first end is configured to be vaginally insertable (claim 16, lines 14-24 describes the motorized embodiment of the wand and explains that the end 6 is configured as a removable tip, and further that the tip can be interchanged with other end tips; paragraph 47, lines 1-8 indicate that the tips 6 and 7 of the Fig. 1 embodiment are also removable and interchangeable; further, either the tapered end 6 or rounded end 7 shown in Fig.1, which can be attached to the end region of Fig. 10 per claim 16, are structurally configured to be vaginally insertable, see also paragraph 46 which describes the “insertion point” of the wand, and paragraphs 4 and 9 which describe the use of the wand for pelvic disorders including trigger point therapy, and further explain the advantages of the interchangeable tips for additional treatment types), and 
the second end (6 in Fig. 10) is configured to be rectally insertable (claim 16, lines 14-24 describes the motorized embodiment of the wand and explains that the end 20 is configured as a removable tip to enclose the motor assembly, and further that the tip can be interchanged with other end tips; paragraph 47, lines 1-8 indicate that the tips 6 and 7 of the Fig. 1 embodiment are also removable and interchangeable; further, either the tapered end 6 or rounded end 7 shown in Fig.1, which can be attached to the end region of Fig. 10 per claim 16, are structurally configured to be rectally insertable, see also paragraph 46 which describes the “insertion point” of the wand, and paragraphs 4 and 9 which describe the use of the wand for pelvic disorders including trigger point therapy); 
and a power source (“battery” paragraph 54, lines 1-4) in electrical communication with one or more switches (button 21) to selectively control a vibration element included in the apparatus (button 21 is configured for powering the wand on and off; paragraph 54, lines 1-6), 
a portion of the apparatus comprising (i) the first central region, (ii) the second bend, (iii) the second central region, and (iv) the second end, has a shape approximating that of a non-circular half ellipse, and wherein a region between the first bend and the first central portion forms a first terminal end of the non-circular half ellipse and the second end forms a second terminal end of the non-circular half ellipse (see second annotated Fig. 10 of Janapol: the portion of the device annotated below running from an area between the first bend and first central region forms a first terminal end of a non-circular half ellipse, and the second end forms a second terminal end of a non-circular half ellipse, as demonstrated below. The half ellipse of the apparatus forms an elliptical, ovular shape, and is thus non-circular. Further, the apparatus forms the top half of an ellipse, and the bottom imaginary line demonstrates how the full ellipse would appear).

    PNG
    media_image1.png
    449
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    633
    media_image2.png
    Greyscale

Additionally, Januzzi (US 2004/0186344) renders obvious additional aspects of independent claims 7 and 14 including:
	a sexual aid device (10) that includes an actuator (31) positioned within the apparatus (10) to permit the user to selectively change the angle of curvature of the bend (curved portion 12) (paragraph 18, lines 1-22; see also the arcuate movement of distal tip 16 in Fig. 1, and the underlying structure of the distal tip 16 in Fig. 2). Jannuzzi teaches that the arcuate motion imparted by changing the bend of the curved portion 12 aids the user in stimulating certain portion of the pelvic anatomy (paragraph 18, lines 18-22).
	Finally, Swartz (US 2019/0209426) renders obvious additional limitations of claim 14 including:
	a vibratory device (1300) suitable for rectal and vaginal insertion (paragraph 74, lines 10-12) wherein the device (1300) includes an exterior surface constructed of medical-grade silicone to reduce discomfort during insertion (paragraph 75, lines 3-5). Swartz indicates that the medical grade silicone is configured to cover a more rigid inner frame (paragraph 75, lines 5-6). Thus, the medical grade silicone, which covers the exterior of the device and interfaces the users, is chosen for its soft and comfortable material properties.
However, none of the cited prior art renders obvious the recited claim limitations alongside of an axis that extends along the first end towards the second end and intersects the second end region as is now required by each of independent claim 1, 7, and 14. In the Janapol device, any of the various attachments of the insertion ends to the first and second ends of the device that approximate an axis of a first end that intersects with the second end of the device compromise the claimed shape of the device between the first and second ends, namely the first and second claimed bends and their related angles of curvature are not contained alongside of the orientation of the first end axis intersecting the second end.
Further, the same problem is encountered in each of Janapol (US D845,501) and Louis (US 2004/0249324). While the first and second ends of these devices are oriented such that an axis extending along a first end intersects with the second end in the second end region, central portion of each device fails to set forth the additionally recited aspects of the apparatus, namely the first and second claimed bends and their related angles of curvature are not contained alongside of the orientation of the first end axis intersecting the second end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        /VALERIE L WOODWARD/Primary Examiner, Art Unit 3785